DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims1
Claims 1–4 are pending and are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–4 are rejected under 35 U.S.C. 112(a). 
With respect to claim 1, the Specification,2 while being enabling for a device comprising certain structural elements, does not reasonably provide enablement for the claim limitations directed to micro-cluster magnetized water (e.g., “to convert the water into micro-cluster magnetized water”, “for receiving the micro-cluster magnetized water”, etc.). The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In particular, the Specification is not enabling for at least the following reasons:
The Breadth of the Claims. The claims are directed to a device which allegedly converts water into micro-cluster magnetized water. Claim 1 suggests that this conversion is achieved using heating—vis-à-vis a plurality of heating plates. More specifically, the plurality of heating plates receive high-frequency power from an induction coil connected to a high-frequency generator. The claims are sufficiently broad to cover all types of water—from various sources (e.g., oceans, lakes, rivers, industrial waste water, etc.) and with various impurities.
The Nature of the Invention. The nature of the invention is directed to forming “micro-cluster magnetized water”, specifically, using an apparatus comprising a tube positioned between a pair of magnets, said tube containing a high frequency generator, an induction coil, and heating plates.
The State of the Prior Art. The structural features of the claimed apparatus do not appear to be known in the prior art. Likewise, the use of such apparatus to form micro-cluster magnetized water also does not appear to be known in the prior art. Furthermore, forming micro-clusters per se appears to be a controversial topic: in the sense that there does not appear to be conclusive evidence which demonstrates that existence of micro-clusters.3,4,5,6 To this end, Examiner was unable to find any evidence among the prior art that micro-cluster magnetized water can be formed by heating water (emphasis added).
The Level of One of Ordinary Skill. A person having ordinary skill in the art (hereinafter “PHOSITA”) would have at least the equivalent of a high school education.
The Level of Predictability in the Art. The level of predictability in this art does not appear to be sufficiently high enough that a person having ordinary skill would have been able to predict how to form micro-cluster magnetized water using Applicant’s apparatus. In particular, it is respectfully submitted that PHOSITA would have found difficulty in successfully obtaining micro-cluster magnetized water by heating.
The Amount of Direction Provided by the Inventor. The Specification describes the high-frequency power used to convert water into micro-clustered magnetized water as follows: “. . . the high-frequency power is formed by frequency multiplying by several hundred times a frequency of 50 Hz up to 60 Hz single or three-phase power having a voltage ranging from 110V to 380V.” (Spec. ¶ 49.)
The Existence of Working Examples. Examiner is unaware of any evidence which conclusively demonstrates that water can be converted into micro-cluster magnetized water—let alone by heating.
The Quantity of Experimentation Needed. In view of the foregoing, it is respectfully submitted that PHOSITA would be required to carry out undue experimentation in order to make and/or use the claimed invention. For instance, given (1) that the claims are directed to converting, via heating, water into micro-cluster magnetized water and (2) that the formation of micro-cluster magnetized water via heating does not appear to be known in the prior art, it is respectfully submitted that PHOSITA would be required to carry out undue experimentation in attempting to create micro-cluster magnetized water.
Also, while the teachings set forth in the Specification appear to provide a “plan” or “invitation” for those of skill in the art to experiment in such conversion, the Specification does not appear to provide sufficient guidance or specificity as to how to execute that plan. See Enzo Biochem, Inc. v. Calgene, Inc. (“Enzo”), 188 F.3d 1362, 1374, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999). 
For at least these reasons, claim 1 and its dependent claims are not considered enabled by the original full disclosure and are therefore rejected under 35 U.S.C. 112(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed December 13, 2021.
        2 Specification filed March 22, 2019 (“Spec.”).
        3 See, e.g., Structure-altered water nonsense, Chem1.com, https://www.chem1.com/CQ/clusqk.html (last visited April 1, 2022) (Here, the author describes the state of the scientific community vis-à-vis clusters. For instance, “[s]ome . . . claim to make the water into clusters[] that are larger, smaller, or hexagonal-shaped, allowing them to more readily promote ‘cellular hydration’ and remove ‘toxins’ from your body. The fact is that none of these views has any significant support in the scientific communities of chemistry, biochemistry, or physiology, nor are they even considered worthy of debate. The only places you are likely to see these views advocated are in literature (and on Web sites) intended to promote the sale of these products to consumers in the notoriously credulous ‘alternative’ health and "dietary supplement" market.”)
        4 S. Lower, A gentle introduction to the structure of water, 9 Power Plant Chem., (2007), available at https://www.osti.gov/etdeweb/biblio/20865259 (last visited April 1, 2022) (“The essential role of water in the human body has caused some science-naive seekers-of-health to stray into the realm of pseudoscience; sales of miracle water-treatment devices, homeopathic remedies and various fictional ''structured'' waters are now a thriving industry.”).
        5 Video: Hexagonal Water is an Appalling Scam, Wired.com, https://www.wired.com/2008/03/chem-lab-hexago/ (last visited April 1, 2022) (Here, the author suggests that the claims associated with structured water may be specious. Furthermore, the author states that “Paul Shin, a chemist, NMR expert, and friend of mine, used the same type of instrument to show that ‘structured water’ products are indistinguishable from ultrapure water or human urine.)
        6 Water pseudoscience, Lenntech.com, https://www.lenntech.com/water-pseudoscience.htm (last visited April 1, 2022) (Here, the author suggests that the formation of clustered water was not known. For example, according to the author, “[s]ome people claiming to be scientists attempted to sell to the public water with altered water clusters, supposedly better for your health because it would remove toxic compounds from the body. These water clusters would be larger, smaller, or differently shaped. The scientific community did not support these claims. Influencing water in such a way is impossible, given that water clusters do not even have any observable properties. Scientists claim that statements to the effect of altering water clusters were only made as a sales trick.” (underlining added)).